Title: To George Washington from Major General Philip Schuyler, 25 January 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Albany January 25th 1777.

Permit me to refer your Excellency to the inclosed Letter to Congress and the papers it contains, for Information from this Quarter.
Colonel Wayne is very anxious to go down the Country—I wish him to be relieved by a General Officer; but as I have none to send there, your Excellency will be so good as to order one or more to this place.
I percieve by the Resolution of Congress that three thousand Horsemen are to be raised—Some Horses may possibly be procured here—perhaps you may think it expedient to order them to be purchased.
Major Edmenston has importuned me so much to go on his parole to General Howe to try to get exchanged, that I have consented to his going down to you—He will set out in a few Days under Charge of an Officer, whom I shall direct not to approach your Quarters nearer than ten Miles until he receives your Commands.
A Report prevails here that you have had a third capital Advantage over the Enemy and that General Heath has possessed himself of Fort Washington—I sincerely wish a Confirmation of these Accounts, that I may have the pleasure to congratulate you thereon.
I can easily concieve that your whole Time must be so engrossed with the variety of Affairs that claim your Attention that I can seldom expect to be honored with a Line—I wish however when any thing of Importance occurs that Mr Harrison would favor me with a Line—If it is sent by Way of Fish Kill it will do, unless a Conveyance should offer immediately to this place. I am dear Sir With every wish for your

Health & Happiness and with great Respect Your most obedt humble Servant

Ph: Schuyler

